Per Curiam.
This case was previously remanded for computation of damages. 182 Vt. 195, 315 A.2d 456 (1974). The defendant now challenges the findings and computation as to those damages as found below.
The defendant’s objection is premised on the notion that recovery should be limited to the value of kitchen “cabinets” only. The agreement involved clearly is broader than that, since it refers to kitchen designing and laying out. The evidence of the transcript clearly demonstrates that the proscribed activity included complete installations with the associated appliances, and amply supports the findings and computation below with respect to damages. The defendant’s appeal is unsupportable.

Judgment of damages affirmed. Let interest on the judgment be computed from September 17,1974.